USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-1770                       EDDIE DOMINGUEZ, ET AL.,                        Plaintiffs Appellants,                                  v.                 ELI LILLY AND COMPANY, INC., ET AL.,                        Defendants, Appellees.                        ______________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF PUERTO RICO            [Hon. Hector M. Laffitte, U.S. District Judge]                         ____________________                                Before                         Selya, Circuit Judge,                    Campbell, Senior Circuit Judge,                      and Boudin, Circuit Judge.                         ____________________    Rosa M. Nogueras De Gonzalez for appellant.    Carl Schuster, with whom Maria Santiago De Vidal, Anabel RodriguezAlonso, and Schuster Usera Aguilo & Santiago were on brief forappellees.                         ____________________                             March 6, 1998                         ____________________           Per Curiam.  Having reviewed the parties briefs, read    the record, and heard argument, we affirm the judgment of the    district court essentially for the same reasons as are set out    in the court's comprehensive opinion.  See Dominguez v. Eli    Lilly & Co., 958 F. Supp. 721 (D.P.R. 1997).  Viewing the    record in the light most favorable to appellants, we, like the    court below, can find no genuine issue of material fact    concerning whether appellants were constructively discharged.     See Vega v. Kodak Caribbean, Ltd., 3 F.3d 476, 479 (1st Cir.    1993).             Appellants assert on appeal that the district court    gave undue emphasis to the Puerto Rico district court's "anti-    ferret" rule, D.P.R. R. 311.12, rather than following Federal    Rule of Civil Procedure 56's requirement to evaluate all the    record evidence.  However, we see nothing inconsistent with    Rule 56 in the requirements contained in the anti-ferret rule,    and the court's reference to it.  Moreover, in the alternative,    the district court grounded its decision upon a reading of the    full record, which it analyzed extensively and accurately.             We find no merit in appellants' claim that the    district court erroneously relied upon hearsay contained in the    affidavit of Ricardo Flores Borgos.  Appellants overstate both    the hearsay nature of the affidavit and the importance of the    alleged hearsay to the outcome of the case.  In ruling on    appellants' Rule 60(b) motion, the district court denied that    it had relied at all on the contested sections of the    affidavit.  We discern no factual issue in this record.             Affirmed.  Costs to appellees.